NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 ELISANGELA OLIVEIRA CARDOSO-                     No. 07-71956
 CAETANO,
                                                  Agency No. A097-344-094
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Elisangela Oliveira Cardoso-Caetano, a native and citizen of Brazil, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) denying her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny the petition for

review.

       The BIA did not abuse its discretion by denying the motion to reopen

because the BIA considered the evidence Cardoso-Caetano submitted and acted

within its broad discretion in determining that the evidence was insufficient to

warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the

BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law.”).

       PETITION FOR REVIEW DENIED.




AR/Research                                 2                                     07-71956